DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, and Species A3, B1 and D1, claims 1-3, 6-8, 12-14 and 16-18, in the reply filed on November 10, 2020, is acknowledged. Claims 4, 5, 9-11, 15, 19 and 20 are withdrawn for being directed to a nonelected invention or species. The restriction requirement is deemed proper and made final. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 7, 8, 16 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,051,493 Bower et al in view of US 10,056,444 Cho et al.
Regarding claim 1, Bower teaches a display device (column 1, lines 7-12) having a display area 100 and comprising a bending area 136 (column 6, lines 45-51), the display device comprising:
a substrate 160;
a first organic insulating layer 170 disposed on the substrate (figure 3); and
a trench structure 150 (column 7, lines 57-61, when the second material is omitted such that an air gap is present between the sections of first OCA 170) disposed in the bending area (see modified and annotated figure 3 below), the trench structure comprising sidewalls formed by the first organic insulating layer and a bottom surface located in the bending area,

Bower does not teach a non-display area. Cho teaches a flexible display device including a display area DIS and a non-display area BA disposed in a vicinity of the display area (column 4, lines 55-63 and figure 2, where the display area is not present in the bending area). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the non-display area of Cho in the product of Bower because including a non-display area allows the user to hide the stressed regions of the product where the display quality may suffer. 

    PNG
    media_image1.png
    344
    819
    media_image1.png
    Greyscale
Examiner has included the following illustration as a product disclosed by Bower in view of Cho, where Bower teaches duplication of layers (column 6, lines 56-63) and the use of air gaps (column 7, lines 57-61). This modified and annotated version of figure 3 will apply throughout the entire rejection. 
Regarding claim 2, Bower teaches a first bending connection area disposed on a first side of the bending area and located between the bending area and the display area; and a second bending connection area disposed on a second side of the bending area (see modified and 
Regarding claim 3, Bower teaches that the sidewalls of the trench structure comprise a first sidewall disposed on a first side of the trench structure and a second sidewall disposed on a second side of the trench structure (see modified and annotated figure 3 above).
Regarding claim 6, Bower teaches that the first and second sidewalls are located in the bending area (see modified and annotated figure 3 above).
Regarding claim 7, Bower teaches a second organic insulating layer disposed between the first organic insulating layer and the substrate (see modified and annotated figure 3 above, where Bower teaches duplication of layers as necessary, column 6, lines 56-63).
Regarding claim 8, Bower teaches that the bottom surface of the trench structure is formed by the second organic insulating layer (see modified and annotated figure 3 above).
Regarding claim 12, Bower teaches that the display device comprises a first side extending along a first direction and a second side extending along a second direction intersecting the first direction, and
wherein the bending area is located in the first direction with respect to the display area (figure 2A, where the first direction is the vertical direction, and the second direction is the horizontal direction).
Regarding claim 13, Bower teaches that a width of the trench structure, in the second direction, is the same as a width of the bending area, in the second direction (figures 2A and 5, where when 280 is an air gap, the air gap extends the entire length of the bending area).
Regarding claim 14, Bower teaches that the trench structure comprises a plurality of sub-trench structures isolated from one another in the second direction (figure 5, where at a line in 280 followed by adhesive material 290, followed by another trench structure 280 from right to left on the page).
Regarding claim 16, Bower teaches an inorganic insulating layer disposed between the first organic insulating layer and the substrate, the inorganic insulating layer comprising an inorganic insulating opening (filled by the third organic insulating layer), which exposes the substrate, 
wherein the inorganic insulating opening overlaps with the trench structure (see modified and annotated figure 3 above, where the first organic insulating layer is in the layer above the inorganic material such that the inorganic material is between the first organic insulating layer and the substrate).
Regarding claim 17, Bower teaches a third organic insulating layer filling the inorganic insulating opening and disposed between the substrate and the first organic insulating layer (see modified and annotated figure 3 above).
Regarding claim 18, Bower teaches that the trench structure completely overlaps with the inorganic insulating opening (see modified and annotated figure 3 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781